Title: From John Adams to Boston Patriot, 2 September 1810
From: Adams, John
To: Boston Patriot





Quincy, Sept. 2, 1810.


Petition to the Burgomasters and Regents of Amsterdam.
The subscribers, all merchants and manufacturers of this city, with all due respect, give to understand, that the difference arisen between the kingdom of Great Britain and the United States of America, has not only given occasion for a long and violent war, but that the arms of America have covered themselves with a success so happy, that the congress, assisted by the courts of France and Spain, have so well established their liberty and independence, and reduced Great Britain to extremities so critical; that the house of commons in England, notwithstanding all the opposition of the British ministry, have lately formed the important resolution to turn the king from an offensive war against America, with no other design than to accelerate, if it is possible, a reconciliation with America.
That to this happy revolution in the dispositions of the English in favor of the liberty and independence of America, according to all appearances, the resolution taken by the congress, towards the end of the last year, to wit, to forbid in all America the importation of British manufactures and productions, has greatly contributed: a resolution, of which they perceive in England, too visibly, the consequences ruinous to their manufactures, trades, commerce and navigation, to be able to remain indifferent in this regard. For all other commercial nations, who take to heart ever so little, their own prosperity, will apply themselves ardently, to collect from it all the fruit possible. To this effect, it would be unpardonable for the business and commerce of this republic, in general, and for those of this city in particular, to suffer to escape this occasion so favourable for the encouragement of our manufactures so declined, and languishing in the interior cities, as well as that of the commerce and navigation in the maritime cities; or to suffer that other commercial nations, even with a total exclusion of the mercantile interests of this republic, should profit of it, and this upon an occasion, when, by reason of the war equally unjust and ruinous, in which the kingdom of Great Britain has involved this republic, we cannot, and ought not to have the least regard or condescention for that jealous state; being able even to oblige this arrogant neighbor, in the just fear of the consequences, which a more intimate connection between this republic and North America would undoubtedly have, to lay down the sooner her arms and restore tranquility to all Europe.
That the petitioners, notwithstanding the inclination they have for it, ought not nevertheless to explain themselves farther upon this object, nor make a demonstration in detail of the important advantages which this republic may procure itself by a connection and relation more intimate with North America: both because that no well informed man can easily call the thing in question, or contradict it; but also because the states of Friesland themselves have very lately explained themselves in a manner, so remarkable in this respect. And which is still more remarkable, because in very different circumstances, with a foresight which posterity will celebrate by so much the more as it is attacked in our time by ill-designing citizens, the lords your predecessors thought four years ago, upon the means of hindering this republic from being excluded from the business of the new world, and from falling into the disagreeable situation in which the kingdom of Portugal is at present: considering that according to the information of your petitioners, the congress has excluded that kingdom from all commerce and business with North America, solely because it had perceived that it suffered itself to be too strongly directed by the influence of the British court. But this example makes us fear with reason, that if the propositions made in the name of America by Mr. Adams, to this Republic, should remain as they still are, without an answer, or that, if contrary to all expectation, they should be rejected, in that case, the republic ought not to expect a better treatment.
That for these reasons and many others, the petitioners had flattered themselves that we should long ago have opened negotiations and a closer correspondence with the United States of America. But that this important work appeared to meet with difficulties with some, as incompatible with the accession of this republic to the armed neutrality, and in course, with the accepted mediation, while that others cannot be persuaded to make this so necessary step, in the opinion, that we cannot draw any advantage, or at least of much importance, from a more strict connection with America: Reasons, according to the petitioners, the frivolity of which is apparent to every one who is not filled with prejudice, without having occasion to employ many words to point it out. For, as to the first point, supposing for a moment that it might be made a question, whether the republic, after her accession to the armed neutrality, before the war with England, could take a step of this nature, without renouncing at the same time, the advantages of the armed neutrality which it had embraced; it is at least very certain, that every difficulty concerning the competency of the republic to take a similar step, vanishes and disappears of itself at present, when it finds itself involved in a war with Great Britain; since from that moment she could not only demand the assistance and succour of all the confederates in the armed neutrality but that thereby she finds herself authorised for her own defence, to employ all sorts of means, violent and others, which she could not before adopt nor put in use, while she was really in the position of a neutral power which would profit of the advantages of the armed neutrality. This reasoning, then, proves evidently, that in the present
situation of affairs, the republic might acknowledge the independence of America, and notwithstanding this, claim of full right, the assistance of her neutral allies; at least, if we would not maintain one of the two following absurdities: that, notwithstanding the violent aggression of England, in resentment of our accession to the armed neutrality, we dare not defend ourselves, until our confederates shall think proper to come to our assistance; or, otherwise, that being attacked by the English, it should be permitted us, conformably to the rights of the armed neutrality, to resist them in arms, whether on the Doggersbank or elsewhere, but not by contracting alliances, which certainly do no harm  or injury  to the convention of the armed neutrality, notwithstanding even the small hope we have of being succoured by the allies of the armed confederation. The argument of the mediation is still more contrary to common sense, in this that it supposes, that the republic by accepting the mediation has also renounced the employment of all the means, by way of arms or alliances, or otherwise, which it might judge useful or necessary to annoy her enemy; a supposition, which certainly is destitute of all foundation, and which would reduce it simply to a real suspension of all hostilities, on the part of the republic only, to which the republic can never have consented, neither directly nor indirectly.
Besides this last argument, the petitioners ought to observe, in the first place, that by means of a good harmony and friendship with the United States of America, there will spring up not only different sources of business for this Republic, founded solely on commerce and navigation, but in particular the manufactures and trade will assume a new activity in the interior cities; for they may consume the amount of millions of our manufactures in that new country, of so vast extent. In the second place, abstracted from all interests of commerce, the friendship or the enmity of a nation, which, after having made prisoners of two English armies, has known how to make herself respectable and formidable, if it were only in relation to the western possessions of this state, is not, and can not be in any manner indifferent for to this republic. In the last place it is necessary that the petitioners remark farther in this respect, that several inhabitants of this republic, in the present situation of affairs, suffer very considerable losses and damages, which at least hereafter might be wholly prevented, or in part, in case we should make with the United States of America, with relation to vessels and effects recaptured, a convention similar to that which has been made with the crown of France, the last year; for, venerable Regents, if a convention of this nature had been contracted in the beginning of this war, the inhabitants of the republic would have already derived important advantages from it, considering that several ships and cargoes, taken by the English from the inhabitants of this state, have fallen into the hands of the Americans. Among others, two vessels from the West Indies, richly loaded, and making sail for the ports of the republic, and both estimated at more than a million of florins of Holland, which, captured by the English at the commencement of the last year, were carried into North America, where after the capitulation of General Cornwallis, they passed from the hands of the English into others.
That although the petitioners are fully convinced, that the interests of the commerce of this country, and of this city, have constantly, but especially in these last years, attracted, and still attract every day, a great part of the cares of the venerable regency; nevertheless, having regard to the importance of the affair, the petitioners have thought that they might, and that they ought to take the liberty to address themselves by this petition to you, venerable Regents, to inform you, according to truth, that the moments are precious, that we cannot lose any time, how little soever it may be, without running the greatest risque of losing all; since by hesitating longer, the republic, according to all appearances, would not derive any advantages, not even more than it has derived from its accession to the armed neutrality; because that in the fear of British menaces, we did not determine to accede to it, until the opportunity of improving the advantage of it was lost.
For these causes, the petitioners address themselves to you, venerable Regents, respectfully soliciting, that your efficacious influence may condescend, at the assembly of their noble and grand Mightinesses, the States of this Province, to direct affairs in such a manner, that upon this important object, there may be taken, as soon as possible, and, if possible, even during the continuance of this assembly, a final and decisive resolution, such as you, venerable Regents, and their noble and grand Mightinesses, according to their high wisdom, shall judge most convenient: And if, contrary to all expectation, this important operation should meet with any obstacle on the part of one or more of the confederates, that in that case, your venerable regents, in concert with the province of Friesland, and those of the other provinces, who make no difficulty to open a negotiation with America, will condescend to consider the means which shall be found proper and convenient to effectuate, that the commerce of this province as well as that of Friesland and the other members, adopting the same opinion, may not be prejudiced by any dilatory deliberations, nor too late resolved for the conclusion of a measure as important as necessary.
Amsterdam.
Address of the Merchants, &c. to their Regency.

Noble, great, and venerable Lords,
It is for us a particular satisfaction, to be able to offer to your noble and great lordships, as heads of the regency of this city, this well-intentioned address, that a multitude of our most respectable fellow citizens have signed. It was already prepared and signed by many, when we learned as well by the public papers as otherwise, the propositions of a particular peace, with an offer of an immediate suspension of hostilities on the part of Great Britain, made to the state, by the mediation of the Russian ambassador. This is the reason why no mention was made of it in the address itself. It is by no means the idea, that these offers would have made any impression upon the merchants, since we can on the contrary, in truth assure your noble and great lordships, that the unanimous sentiment nearly of the exchange of Amsterdam, as much as that is interested in it, is entirely conformable to that which the merchants of Rotterdam have made known in so energetic a manner.—That consequently we have  the greatest aversion to like offers, as artful as dangerous, which being adopted, would very probably throw this republic into other situations very embarrassing, the immediate consequences of which would be to ruin it totally. Whereas, on the other hand, these offers shew, that we have only to deal with an enemy, exhausted, whom we could force to a general and durable peace in the end, by following only the example of France, Spain, and North America, and by using the means that are in our hands. It is improper for us, however, to enlarge further upon this project, important as it may be, being well assured, that your noble and great lordships see those grievous consequences more clearly than we can trace them.
The merchants continue to recommend their commerce and the navigation to the constant care and protection of your noble and great lordships; and to insist only, that in case these offers of the court of England, should be at any time the cause, that the affair of the admission of Mr. Adams, in quality of minister plenipotentiary of the United States of America, should meet with any difficulty or delay, on the part of the other confederates, that your noble and great lordships, conformably to the second article of our requisition, inserted in this request, would have the goodness to think upon measures which would secure this province from the ruinous consequences of such a proceeding.
To the foregoing, was joined the address presented to the burgomasters and the counsel, which is of the following tenor.
Noble, great, venerable, and noble and venerable Lords!
The undersigned merchants, citizens, & inhabitants of the city of Amsterdam, have learned with an inexpressible joy, the news of the resolution taken, on the twenty-eighth of March last, by their noble and grand mightinesses, the lords, the states of Holland and West Friesland. Their noble and grand mightinesses have thereby, not only satisfied the general wishes of the greatest and best part of the inhabitants of this province, but they have laid the foundation of ulterior alliances and correspondences of friendship and of good understanding with the United States of America, which promise new life to the languishing state of our commerce, navigation, and manufactures. The unanimity with which that resolution was decided in the assembly of Holland, gives us grounds to hope, that the states of the other provinces will not delay to take a similar resolution; whilst the same unanimity fills with the most lively satisfaction the well-intentioned inhabitants of this city, and without doubt, those of the whole country, in convincing them fully, that the union among the sage and venerable fathers of the country increases more and more; whilst that the promptness and activity, which it hath been concluded, make us hope with reason, that we shall reap in time, from a step so important and so necessary for this republic, the desired fruits. Who then can call in question or disavow that the moment seems to approach nearer and nearer, when this republic shall enter into new relations with a people, which finds itself in circumstances, which differ but little from those in which our ancestors found themselves two centuries ago; with a people who conciliates more and more the general affection and esteem.
The conformity of religion and government which is found between us and America, joined to the indubitable marks that she hath already long since given of the preference that she feels for our friendship, makes the undersigned not only suppose, but inspires them with a confidence that our connections with her will be equally solid, advantageous and salutary to the interests of the two nations. The well-being and prosperity, which will very probably result from them; the part which you, noble, great, venerable, and noble and venerable lords, have had in the conclusion of a resolution so remarkable; the conviction that the venerable counsel of this city had of it, upon the proposition of the noble, great, and venerable lords almost consented to, before the request relative to this project, presented not long since to you, noble, great and venerable lords, had come to the knowledge of the counsel; finally, the remembrance of that which was done upon this matter in the year 1778, with the best intentions and most laudable views, finding itself at present crowned with an approbation as public as it is general, indispensably oblige the undersigned to approach you with this address; not only to congratulate you upon so remarkable an event, but to thank you at the same time, with as much zeal as solemnity, for all those well-intentioned cares and those well concerted measures, for that inflexible attachment, and that faithful adherence to the true interest of the country in general, and of this city in particular, which manifest themselves in so striking a manner, in all the proceedings and resolutions of your noble, great and venerable lordships, and of the venerable counsel of this city, and which certainly will attract the esteem and veneration of the latest posterity, when comparing the annals and events of the present with those of former times, it shall discover that Amsterdam might still boast itself of possessing patriots, who dared to sacrifice generously, all views of private interest, of grandeur and consideration, to the sacred obligations that their country requires of them.

We flatter ourselves, noble, great, and venerable, noble and venerable lords, that the present public demonstration of our esteem and attachment, will be so much the more agreeable, as it is more rare in our republic, and perhaps it is even without example, and as it is more proper to efface all the odious impressions that the calumny and malignity of the English ministry, not long ago so servilely adored by many, but whose downfall is at present consummated, had endeavored to spread, particularly a little before and at the beginning of this war: Insinuations which have since found partisans in the united provinces, among those who have not been ashamed to paint the exchange of Amsterdam, that is to say the most respectable and the most useful part of the citizens of this city, and at the same time the principal support of the well being of the united provinces, as if it consisted in a great part, of a contemptible herd of vile, interested souls, having no other object than to give aloose to their avidity, and to their desire of amassing treasures, in defrauding the public revenues, and in transporting articles against the faith of treaties; calumniators, who have had at the same time, and  still have, the audacity to affront the most upright regency of the most considerable city of the republic, and to expose it to public contempt, as if it participated by connivance and otherwise, in so shameful a commerce; insinuations and accusations, which have been spread with as much falsehood as wickedness; and which ought to excite so much the more the indignation of every sensible heart, when it is considered, that not only the merchants of this city, but also those of the whole republic, have so inviolably respected the faith of treaties, that to the astonishment of every impartial man, one cannot produce any proofs, at least no sufficient proofs that there has ever been transported from this country, contraband merchandizes; while the conjuncture, in which imputations of this kind have been spread, rendered the proceeding still more odious, seeing that it has been done it at an epocha, when the commerce and navigation of Amsterdam, and of the whole republic, would have experienced the first and almost the only attack of an unjust and perfidious ally, for want of necessary protection, upon which you, noble, great, venerable, and noble and venerable Lords, have so often and so seriously insisted, even before the commencement of the troubles between Great Britain and the United States of America; at an epocha, when the merchant formed for enterprizes, was obliged to see the fruit of his labour and of his cares, the recompense of his indefatigable industry, and the patrimony destined to his posterity, ravaged from his hands by foreign violence and an unbounded rapacity; at an epocha finally, when the wise and prudent politicians, who had exhausted themselves and spared no pains for the public good, saw their patriotic views dissipated, and their projects vanish.
Receive then, noble, great, venerable and noble and venerable Lords, this solemn testimony of our lively gratitude, as graciously, as it is given sincerely on our part. Receive it as a proof of our attachment to your persons; an attachment which is not founded upon fear, nor an exterior representation of authority and grandeur; but which is founded upon more noble and immovable principles, those of esteem and respect, arising from a sentiment of true greatness and generosity. Be assured, that when contemptible discord, with its odious attendants, artifice and imposture, could effectuate nothing, absolutely nothing, at the moment when the present war broke out to prejudice in the least the fidelity of the citizens of the Amstel, or to shake them in the observance of their duties, the inconveniences and the evils, that a war naturally and necessarily draws after it, will not produce the effect neither. Yes, we will submit more willingly to them, according as we shall perceive, that the means, that God and nature have put into their hands, are more and more employed to reduce and humble a haughty enemy. Continue, then, noble, great, venerable, noble and venerable lords, to proceed with safety in the road you follow, the only one, which in our opinion can, under the divine benediction, tend to save the country from its present situation. Let nothing divert or intimidate you from it. You have already surmounted the greatest difficulties, and most poignant cares. A more pleasing perspective already opens. Great Britain not long since so proud of her forces, that she feared not to declare war against an ancient and faithful ally, already repents of that unjust and rash proceeding; and, succumbing under the weight of a war, which becomes more and more burthensome, she sighs after peace, whilst the harmony among the members of the supreme government, increases with our arms, according as your political system, whose necessity and salutary influence were heretofore less acknowledged gains every day more numerous imitators. The resolution lately taken by the states of Friesland, and so unanimously adopted by our province, furnishes, among many others, one incontestable proof of it, whilst the naval combat, fought the last year on the Dogger’s bank, hath shewn to astonished Europe that so long a peace, hath not made the republic forget the management of arms. But, that on the contrary, it nourishes in its bosom warriors, who tread in the footsteps of the Tromps and Ruiters, from whose prudence and intrepidity, after a beginning so glorious, we may promise ourselves, the most heroic actions; that their invincible courage, little affected with an evident superiority, will procure one day to our country, an honorable and permanent peace, which, in eternizing their military glory, will cause the wise policy of your noble, grand, venerable, and noble and venerable lordships, to be blessed by the latest posterity.



John Adams.




